
	
		I
		111th CONGRESS
		2d Session
		H. R. 5235
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Welch (for
			 himself and Mr. Rogers of Michigan)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  blood glucose self-testing equipment and supplies furnished by small retail
		  community pharmacies from Medicare competitive acquisition
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Diabetes Supplies
			 Act.
		2.Exemption of blood
			 glucose self-testing equipment and supplies furnished by small retail community
			 pharmacies from Medicare competitive acquisition programs
			(a)In
			 generalSection 1847(a)(7) of
			 the Social Security Act (42 U.S.C. 1395w–3(a)(7)) is amended by adding at the
			 end the following new subparagraph:
				
					(C)Certain blood
				glucose self-testing equipment and supplies
						(i)In
				generalBlood glucose self-testing equipment and supplies
				furnished by a retail community pharmacy (as defined in section 1927(k)(10))
				that is a small business concern (as defined in section 3(a) of the Small
				Business Act (15 U.S.C. 632(a)).
						(ii)Blood glucose
				self-testing equipment and supplies definedFor purposes of this
				subparagraph, the term blood glucose self-testing equipment and
				supplies includes blood glucose monitors, blood-testing strips, lancet
				devices and lancets, and glucose control solutions for checking the accuracy of
				the monitors and testing
				strips.
						.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendment made by subsection (a) shall apply on and after
			 the date of the enactment of this Act.
				(2)Effective date
			 in areas with contractsIf
			 contracts for a competitive acquisition area for blood glucose self-testing
			 equipment and supplies are (or have been) entered into under a competition for
			 which the close of bidding was on or before the date of the enactment of this
			 Act, the amendment made by subsection (a) shall apply in the area on and after
			 the date on which all such contracts have expired.
				(3)DefinitionsFor purposes of this subsection—
					(A)the term
			 close of bidding means the final date specified by the Secretary
			 of Health and Human Services for submission of bids; and
					(B)the term competition means a
			 competition conducted pursuant to section 1847(b)(1) of the Social Security Act
			 (42 U.S.C. 1395w–3(b)(1)).
					
